RECORD IMPOUNDED

                               NOT FOR PUBLICATION WITHOUT THE
                              APPROVAL OF THE APPELLATE DIVISION
       This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
    internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                       SUPERIOR COURT OF NEW JERSEY
                                                       APPELLATE DIVISION
                                                       DOCKET NO. A-3694-20

IN THE MATTER OF J.E.1
_______________________

                  Submitted September 21, 2022 – Decided September 30, 2022

                  Before Judges Accurso and Firko.

                  On appeal from the Superior Court of New Jersey, Law
                  Division, Ocean County, Petition No. 1518-XTR-2020-
                  000006.

                  Nicholas A. Moschella, Jr., LLC, attorney for appellant
                  J.E. (Nicholas A. Moschella, Jr., on the brief).

                  Bradley D. Billhimer, Ocean County Prosecutor,
                  attorney for respondent State of New Jersey (Samuel
                  Marzarella, Chief Appellate Attorney, of counsel; Dina
                  R. Khajezadeh, Assistant Prosecutor, on the brief).

PER CURIAM




1
   We refer to appellant by his initials in compliance with Administrative
Directive #19-9, "Guidelines for Extreme Risk Protective Orders" 9 (Aug. 12,
2019).
      Appellant J.E. appeals from the July 9, 2021 final extreme risk protective

order (FERPO) entered against him by the Law Division pursuant to the Extreme

Risk Protective Order Act of 2018 (Act), N.J.S.A. 2C:58-20 to -32. We affirm.

                                        I.

      On October 8, 2020, a Psychiatric Emergency Screening Service (PESS)

crisis worker contacted the Manchester Township police department (MPD)

regarding sixty-nine-year-old J.E.'s suicidal statements.     J.E. told the crisis

worker he was sitting in a field and was going to kill his dog and then himself. 2

In addition, J.E. stated he had guns and bows and arrows at his home. PESS

notified the MPD that their conversation with J.E. constituted a "credible threat."

      After receiving this information, MPD "pinged" J.E.'s location, which was

in Plumsted Township. Police were dispatched to that location and J.E.'s home

in Manchester Township, where he was found. J.E. admitted to the officers that

he made suicidal statements to the PESS crisis worker. One of the officers spoke

to J.E.'s wife, who was at the residence. She had "great concerns for her [spouse]

because his behavior lately had been different" and "[h]e was telling her things

that she was going to need to know if he wasn't there." J.E.'s wife also mentioned



2
  Specifically, J.E. mentioned he was not going to kill himself today but would
on a later date and "no one can stop him."
                                                                             A-3694-20
                                        2
she was having an affair with a neighbor and expressed concerns for herself, the

neighbor, and J.E. in case he ever found out about it.

      J.E. had a "significant amount" of firearms and ammunition in the house,

which he voluntarily surrendered to the MPD, along with his Firearms Purchaser

Identification Card (FPIC).3 Thereafter, J.E. consensually was transported to

Community Medical Center by the police. A municipal court judge, finding J.E.

posed an immediate threat and present danger of causing bodily injury to himself

or others through use of a firearm, entered a temporary extreme risk protective

order (TERPO) against J.E.         The TERPO prohibited J.E. from owning,

purchasing, possessing or receiving firearms, ammunition, a FPIC, a permit to

purchase a handgun, or a permit to carry a handgun. The judge considered J.E.

was undergoing mental health treatment at the time.

      The hearings took place on March 1 and July 9, 2021. J.E.'s counsel was

granted an adjournment after the March 1 hearing date ended in order to obtain

J.E.'s psychiatric records. The investigating officer testified as to his interaction

with J.E. and his wife on October 8, 2020. At the conclusion of the officer's

direct testimony, he was asked if he was concerned J.E. was "a danger to himself



3
 J.E.'s wife signed a destruction waiver authorizing her Remington Model 522
Viper be destroyed because she did not want to retain same.
                                                                               A-3694-20
                                         3
or to others if he were to own, buy, possess[,] or have access to a weapon." The

officer responded in the affirmative. No other witnesses testified.

      After the parties rested, the trial court issued a comprehensive oral opinion

granting the petition for a FERPO. The court determined the testifying officer

was "credible, believable and compelling" and noted his testimony was

"bolstered" and "supported" by the medical records and reports moved into

evidence.

      In applying the eight factors set forth in N.J.S.A. 2C:58-23(f)(1) to (8),

the court found by a preponderance of the evidence that J.E. has: (1) a history

of threats or acts of violence directed toward others as evidenced by the events

that occurred on October 8, 2020, and had an "intent and plan" to harm himself

and the dog by the holidays, N.J.S.A. 2C:58-23(f)(1); and (2) a history of use,

attempted use, or threatened use of physical force directed towards others,

N.J.S.A. 2C:58-23(f)(2), based on the wife's concern her husband might harm

her or the neighbor.

      The court noted factor three, prior domestic violence orders; factor four,

being the subject of a Sexual Assault Survivor Protection Act (SASPA) order;

factor five, prior arrests or pending charges; factor six, prior arrests or pending

charges or convictions for animal cruelty; factor seven, drug or alcohol abuse or


                                                                             A-3694-20
                                        4
recovery; and factor eight, dealing with the recent acquisition of a weapon, were

inapplicable. N.J.S.A. 2C:58-23(f)(3) to (8).

      The court highlighted:

                   That [J.E.] has significant mental health
            diagnoses that make him a danger to himself or others,
            that while he was discharged in a stabilized fashion,
            that those diagnoses and conditions have not abated,
            and those type of situations do not spontaneously remit.
            They require additional treatment. There is an absence
            of any proof of that additional treatment and there's a
            significant showing of a need for that additional
            treatment.

                  And even though there may have been no
            episodes, at least documented episodes since [J.E.] was
            discharged, the danger still exists, the stresses of life,
            the stresses of the marital discord of divorce, of a
            variety of other things exist.

A memorializing order was entered. This appeal followed.

      Before us, J.E. raises one point:

            THERE DID NOT EXIST SUFFICIENT CREDIBLE
            EVIDENCE ADDUCED AT THE HEARING TO
            SUSTAIN THE ENTRY OF A [FERPO] AGAINST
            [J.E.], PURSUANT TO [ADMINISTRATIVE]
            DIRECTIVE #19-19, et al.

                                          II.

      Our review of the FERPO is guided by our recent holding in In re D.L.B.,

468 N.J. Super. 397 (App. Div. 2021). There, we explained that the Act is


                                                                           A-3694-20
                                          5
intended to address the growing number of mass shootings by removing firearms

from those who have shown "red flags" indicative of future violence. Id. at 400-

01. Our Legislature adopted the Act "to permit family members and others to

seek emergent orders to remove firearms from a person who poses a danger to

self or others because of a mental health crisis or instability." Ibid. The Act

was modeled on the existing process for obtaining a domestic violence

restraining order. Id. at 402.

      As noted above, the Act establishes eight factors for the trial court to

consider when deciding whether issuance of an FERPO is warranted. N.J.S.A.

2C:58-23(f)(1) to (8). No factor is determinative. Instead, after weighing each

of the factors, "[t]he court shall issue the FERPO . . . if it finds 'by a

preponderance of the evidence at the hearing that the respondent poses a

significant danger of bodily injury to the respondent's self or others' by

possessing a firearm." D.L.B., 468 N.J. Super. at 406-07 (quoting N.J.S.A.

2C:58-24(b)).

      "The scope of appellate review of a trial court's fact-finding function is

limited." Cesare v. Cesare, 154 N.J. 394, 411 (1998). We are bound by the trial

court's findings "when supported by adequate, substantial, credible evidence."

Id. at 411-12. When evidence is testimonial and involves credibility questions,


                                                                          A-3694-20
                                       6
deference is "especially appropriate" because the trial judge is the one who has

observed the witnesses first-hand. Id. at 412. We will not disturb a trial court's

findings unless they "went so wide of the mark that the judge was clearly

mistaken." N.J. Div. of Youth & Fam. Servs. v. G.L., 191 N.J. 596, 605 (2007).

      When deciding to grant a TERPO or FERPO, the Act requires courts to

consider eight non-exclusive factors, including whether the individual:

            (1) has any history of threats or acts of violence . . .
            directed toward self or others;

            (2) has any history of use, attempted use, or threatened
            use of physical force . . . against another person;

            (3) is the subject of a temporary or final restraining
            order or has violated a temporary or final restraining
            order issued pursuant to the 'Prevention of Domestic
            Violence Act of 1991,' . . . ;

            (4) is the subject of a temporary or final protective order
            or has violated a temporary or final protective order
            issued pursuant to the '[SASPA] of 2015,' . . . ;

            (5) has any prior arrests, pending charges, or
            convictions for a violent indictable crime or disorderly
            persons offense, stalking offense pursuant to [N.J.S.A.
            2C:12-10], or domestic violence offense enumerated in
            [N.J.S.A. 2C:25-19];

            (6) has any prior arrests, pending charges, or
            convictions for any offense involving cruelty to animals
            or any history of acts involving cruelty to animals;



                                                                            A-3694-20
                                        7
            (7) has any history of drug or alcohol abuse and
            recovery from this abuse; or

            (8) has recently acquired a firearm, ammunition, or
            other deadly weapon.

            [N.J.S.A. 2C:58-23(f).]

Additionally, courts should consider "any other relevant evidence" before

issuing a FERPO.       N.J.S.A. 2C:58-24.      Pursuant to Guideline 3(d) of

Administrative Directive #19-19, at 5, the court must also consider three

additional factors, including whether the individual "(9) has recklessly used,

displayed, or brandished a firearm; (10) has an existing or previous extreme risk

protective order issued against [them]; and (11) has previously violated an

extreme risk protective order issued against [them]."

      Further, if the court finds one or more of the eleven "behavioral" factors

above, Guideline 3(d) permits the court to evaluate four more factors regarding

the individual's mental health. Ibid. These "mental health" factors include

whether the individual:

            (12) has any prior involuntary commitment in a hospital
            or treatment facility for persons with psychiatric
            disabilities;

            (13) has received or is receiving mental health
            treatment;



                                                                           A-3694-20
                                       8
            (14) has complied or has failed to comply with any
            mental health treatment; and

            (15) has received a diagnosis of a mental health
            disorder.

            [Ibid.]

"A finding of one or more of the factors may not be enough to support the

issuance of a TERPO." In re D.L.B., 468 N.J. Super. 397 at 405.

      Having carefully reviewed the record and considering J.E.'s arguments in

light of the Act and legal precedents, we affirm for the reasons set forth in the

trial court's comprehensive and well-reasoned decision. As the court found,

there is ample evidence in the record on which to conclude that J.E.'s ownership,

possession, purchasing, or receipt of firearms presents a danger to himself and

others. The court considered the eight factors set forth in N.J.S.A. 2C:58-23(f)

and explained its reasoning as to each factor based upon the substantial credible

evidence in the record.    In addition, the court found the three factors in

Administrative Directive #19-9, Guidelines 3(d)(9) to (11), did not apply

because there was no evidence that J.E. recklessly used, displayed, or brandished

a firearm or had a previous TERPO or FERPO issued against him.

      Applying the final four factors in Administrative Directive #19-9,

Guideline 3(d), J.E. has been diagnosed with mental health disorders. The court


                                                                           A-3694-20
                                       9
found no evidence of any prior involuntary commitment in a hospital or

treatment facility for psychiatric disabilities.   Based on the testimony and

evidence, the court determined J.E. had an episode in "the 1980[']s" where he

"tr[ied] to hurt others," which was "triggered by an apparent separation." The

court noted relative to the matter under review J.E. was "involuntarily

committed" at a behavioral health facility for a "significant period of time,

[fourteen] . . . days." The records stated J.E. was stabilized after "a significant

period of time."

      Upon discharge, the court emphasized there was "inadequate proof"

presented by J.E. that he was compliant relative to taking his medication and

following up with additional mental health treatment. The court weighed this

factor against J.E. Finally, the court reiterated J.E.'s mental health disorders

include "severe suicidal ideations" and other disorders having "manic features"

militating against him and in favor of issuance of the FERPO. We discern no

reason to interfere with the trial court's findings of fact or conclusions of law.

Defendant, of course, may apply to obtain relief from the order on proof he no

longer poses a significant danger to himself or others by reason of his possession

of a firearm. See N.J.S.A. 2C:58-25.




                                                                             A-3694-20
                                       10
      To the extent we have not specifically addressed any of J.E.'s remaining

arguments, we conclude they lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-3694-20
                                       11